Dismissed by unpublished Per Curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence D. Johnson appeals the district court’s order dismissing his civil complaint. We have reviewed the record and Johnson’s informal brief on appeal, and we conclude that this appeal is frivolous. See Neitzke v. Williams, 490 U.S. 319, 325, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989); Johnson v. Ebenezer Baptist Church, No. 1:13-cv-00430-AJT-IDD (E.D.Va. Aug. 15, 2013). Accordingly, we dismiss the appeal. See 28 U.S.C. § 1915(e)(2)(B) (2012). We deny Johnson’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.